Citation Nr: 1220759	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-24 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to increased rating for cold injury residuals of right hand, currently rated at 20 percent.

2.  Entitlement to increased rating for cold injury residuals of left hand, currently rated at 20 percent.

3.  Entitlement to increased rating for cold injury residuals of right foot, currently rated at 20 percent.

4.  Entitlement to increased rating for cold injury residuals of left foot, currently rated at 20 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama, that continued the then assigned 10 percent rating for the upper and lower extremities.  The Veteran timely perfected an appeal.

In an April 2009 rating decision, a decision review officer (DRO) awarded a 10 percent rating for each hand and each foot, all effective in February 2006, the date of the Veteran's claim.  In a May 2009 rating decision, the DRO awarded an increased rating from 10 to 20 percent for each hand and each foot, effective in May 2009.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned and has not been assigned during the entire appellate period.  See AB v. Brown, 6 Vet. App. 35 (1993).

The July 2007 rating decision also denied an increased rating for lumbosacral strain, and the Veteran appealed that determination.  In May 2009, however, before the RO certified his appeal to the Board, the Veteran clarified that he was not appealing the evaluation of his lumbosacral strain disability.  Thus, that issue is not before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.204 (2011).

The Veteran indicated on his Substantive Appeal (VA Form 9) that he desired a local hearing before an RO DRO; and a March 2011 RO letter informed the Veteran the hearing was scheduled for April 6, 2011.  By way of an RO form also dated in March 2011, the Veteran withdrew his request for a hearing in lieu of another VA examination, which was in fact scheduled.  See 38 C.F.R. § 20.702(e) (2011).


FINDING OF FACT

The Veteran, without good cause, failed to report for VA examinations scheduled in April and May 2011 to evaluate the cold injury residuals of the hands and feet.


CONCLUSIONS OF LAW

1.  The claim for an increased rating for cold injury residuals of right hand is denied as a matter of law.  38 C.F.R. § 3.655 (2011).

2.  The claim for an increased rating for cold injury residuals of left hand is denied as a matter of law.  38 C.F.R. § 3.655 (2011).

3.  The claim for an increased rating for cold injury residuals of right foot is denied as a matter of law.  38 C.F.R. § 3.655 (2011).

4.  The claim for an increased rating for cold injury residuals of left foot is denied as a matter of law.  38 C.F.R. § 3.655 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS


VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause the claim for an increased rating shall be denied, without review of the evidence of record.  See 38 C.F.R. § 3.655 (2011).  In addition, when requested information is not furnished within one year claims are considered abandoned.  See 38 C.F.R. § 3.158 (2011).

The United States Court of Veterans Affairs (Court) held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the Court stated that in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

Following a May 2007 VA examination, a Decision Review Officer awarded a separate 10 percent rating for each upper and lower extremity.  See 38 C.F.R. § 4.104, DC 7122.  Thereafter, the Veteran submitted treatment records from his private physician, Dr. K, that noted onycholysis of the nails.  The Veteran was scheduled for VA examination in April and May 2011 and failed to report for the examinations without a showing of "good cause" for failing to report.  A May 2011 rating action awarded a 20 percent rating for each upper and lower extremity.  It was determined that there was no basis for higher evaluations.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA has no remaining duty with regard to a medical examination and opinion in conjunction with this claim.  

The notice letters are not of record, but the reports from the VA medical facility note the Veteran's correct address and that he failed to report for the scheduled examinations.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2011).  

Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the veteran has not contacted the RO with a reason for his failure to report, the Board is satisfied that the veteran failed to report to the scheduled 2011 VA examinations without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for an increased rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000, no undue prejudice to the Veteran is evident by a disposition by the Board herein, as the amended provisions of the Act specifically provide that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 38 C.F.R. §§ 3.159, 3.326 (2011).  For the reasons set forth above, the Board finds that the Veteran's claim for an increased rating for increased ratings for cold injury residuals of the hands and feet lacks legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claim at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that further development is not warranted and the veteran is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Because the Veteran's failure to report for the 2011 VA examinations is without good cause, the veteran's claim for increased ratings for cold injury residuals of the hands and feet must be denied.  38 C.F.R. § 3.655.


ORDER

An increased rating for cold injury residuals of the right hand is denied.

An increased rating for cold injury residuals of the left hand is denied.

An increased rating for cold injury residuals of the right foot is denied.

An increased rating for cold injury residuals of the left foot is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


